DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 December 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Office.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 1 December 2021, with respect to rejections of claim 22, 23, and 25 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. Applicant has amended the claims to make the language clear and definite. Accordingly, the rejections of claims 22, 23, and 25 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Kuznetsov (from the IDS dated 28 April 2021, hereinafter referred to as “Kuznetsov”).
Kuznetsov teaches a cell design comprising an AlN crucible with a tungsten wire working electrode encased in pyrex, further comprising a reference electrode and a thermocouple.
However, Kuznetsov teaches that the U3+ can be further reduced which the instant claims specify the system is designed not to do.
At the time of filing no prior art was found that could be used singularly or in combination with other prior art, including the cited prior art, which would have rendered the present invention to be anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Andrew J. Oyer/Primary Examiner, Art Unit 1767